Citation Nr: 0603553	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability (claimed as nerve damage to the left arm).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 



INTRODUCTION

The appellant served on active duty from December 1993 to 
July 1997. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

We note that correspondence from the appellant in February 
2002 raises additional claims for service connection for 
carpal tunnel syndrome and neck pain.  These issues are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks service connection for a left shoulder 
condition with nerve involvement.  A review of the record 
shows that she was seen for left shoulder complaints in 
service.  Specifically, in 1994, she was seen for complaints 
of left trapezius pain radiating down the left arm.  
Subsequently, she was seen for left arm pain after moving 
supplies with a hand truck in 1996; examination findings were 
unremarkable except for tenderness and she was diagnosed with 
triceps strain.  After a scooter accident in 1997, wherein 
she rolled down a hill while pregnant, the appellant was seen 
for complaints of neck pain; the assessment was contusion, 
left shoulder.  On separation examination in 1997, the 
appellant again reported left shoulder problems.

Between service discharge and 2002, there are no documented 
complaints of left arm problems.  However, VA treatment 
records dated from December 2002 to April 2005 are positive 
for complaints of left shoulder pain and the appellant was 
diagnosed with chronic left shoulder rotator cuff tendinitis 
secondary to impingement.  
The issue of whether or not the appellant's current left arm 
problems are related to service is not addressed by the 
medical evidence of record, and appears necessary to resolve 
the issue of entitlement in this case.  VA's duty to assist 
claimant under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §5103A, requires VA to provide a medical 
examination or to obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See also 38 C.F.R. §3.159(c)(4) (2005). 

Accordingly, REMAND is required.

The RO should schedule the appellant for 
a VA examination to ascertain the 
etiology of any current left arm 
pathology shown.  Specifically, the 
examiner should provide an opinion as to 
whether or not any current left arm 
pathology, including, if found, 
tendinitis of the left rotator cuff or 
any neurological impairment, is related 
to service.  The examiner should indicate 
the likelihood (more than or less than 50 
percent, or as likely as not) any current 
disorder of the left arm is related to 
service.  The claims folder should be 
reviewed.  A complete rationale for all 
opinions expressed should be provided.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


